ARMSTRONG, Judge.
The defendant, Glenn Brent, was charged with and convicted of a violation of LSA-R.S. 14:64, relative to the offense of armed robbery. Pursuant to a multiple bill filed by the State, he was sentenced as a triple offender to serve 198 years in the custody of the Department of Corrections without the benefit of probation, parole or suspension of sentence.
On appeal defendant makes one assignment of error.
By that assignment of error defendant contends that the trial court erred in adjudicating him a third offender. He argues that the State did not adequately show that he was informed of his right to a trial by jury when pleading guilty to one of the predicate offenses prosecuted in case numbered 266-230. In its brief the State concedes that the defendant was not properly Boykinyzed. No further discussion is warranted. The defendant did not challenge the other predicate offense.
A review of the record reflects that there are no errors patent.
Accordingly, defendant’s conviction is affirmed. The sentence is vacated, and the case is remanded to the trial court for resentencing consistent with this opinion.
CONVICTION AFFIRMED SENTENCE VACATED REMANDED.